DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2020 has been considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities:  the claim has terms in parenthesis (e.g., grade) that should be deleted as they are not read into the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0128401 to Hayes et al. in view of U.S. Patent No. 10,190,673 to Creech et al.
Regarding claim 1, the Hayes publication teaches a method, comprising: adjusting an oil level in an axle sump of a tandem axle (see Fig. 9 and paragraphs 0083-0084) based on an axle configuration of the tandem axle, a first oil passage 202 and a second oil passage 200, the first oil passage including an electric pump 270, the second oil passage including a valve 240, and the tandem axle coupled to a drivetrain of a motor vehicle. See Fig. 9 and paragraphs 0083 and 0084.
However, the Hayes publication lacks a specific teaching of an external reservoir.
The Creech patent teaches an axle housing having an external an external reservoir 140. See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Hayes publication to include the external reservoir as taught by the Creech patent as it would have combining known prior art elements using known methods to provide the predictable result of allowing for more lubricant without having to have extra losses with the extra lubricant inside the axle housing itself leading to better cooling of the system.
Regarding claim 7, the Hayes publication does not explicitly state that the second oil passage is a gravity feed.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to realize that the passage 200 would be a gravity feed since there is no pump in this passage so the only way fluid would move is through gravity.
Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 would be allowable if the claim objection is corrected.
Claims 9-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a method having the steps of responsive a tandem axle transitioning from a 6x4 axle configuration to a 6x2 axle configuration, adjusting an oil level in an axle sump of the tandem axle to a first threshold level, the axle sump of the tandem axle selectably coupled to an external reservoir; and responsive to the tandem axle transitioning from the 6x2 axle configuration to the 6x4 axle configuration, adjusting the oil level in the axle sump of the tandem axle to a second threshold level, the second threshold level higher than the first threshold level as recited as a whole together in claim 9.
The prior art does not anticipate or render obvious a system having tandem axle, an external reservoir; a first oil passage selectably coupling the external reservoir to the axle sump via an electric pump; a second oil passage selectably coupling the external reservoir to the axle sump via a valve; and a controller to adjust an oil level in the axle sump based on an axle configuration of the tandem axle, the oil level adjusted differently while operating with a first axle configuration relative to operating with a second axle configuration and the remaining structure of claim 16.
The closest prior art is European Patent No. EP2770229 to Kwasniewski et al. that teaches a tandem axle system with a lubricant system, but it lacks a teaching the oil level is adjusted based on the axle configuration.  One skilled in the art before the effective filing date of the subject invention would not modify the Kwasniewski patent to have the features of the subject application claims without using impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2017/0120739 to Wagner et al. teaches a tandem axle system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655